Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Estrada de Martin and Kevin Dietz on 9/28/2021.

The application has been amended as follows: 
In the specification, amend the following claims as follows:

1.	(Currently Amended)	A composition comprising a first Response to Final Office Action Application No.: 15/771,110 Mailed March 09, 2021 Docket No.: 2932719-043-US2 AMENDMENTS TO THE CLAIMS

This listing of claims will replace all prior versions, and listings, of claims in the Application:



8. (Currently amended) A composition comprising a first neuroendocrine tumor-specific viral expression vector and a second neuroendocrine tumor-specific viral expression vector, wherein the genome of the first neuroendocrine tumor-specific viral expression vector comprises:

(a) a human Insulinoma-associated 1 promoter (INSM1p) operatively linked to a nucleotide sequence encoding a tumor-selective modified human E1A polypeptide lacking the amino acid residues 121-128 of the amino acid sequence SEQ ID NO: 8;

(b) an insulator region upstream from said promoter, wherein said insulator region comprises an insulator element or a tandem pair of core insulator elements;

(c) a pair of tandem neuronal restrictive silencer elements (NRSE) downstream from said promoter; and

(d) at least one nucleotide sequence encoding a 3'-untranslated region 
wherein:

(i) said insulator region is adapted to block the influence of viral regulatory elements on the transcription within mammalian cells of said 	nucleotide sequence of (a), but not to affect the influence of the INSM1 promoter or the influence of the 

(ii) said INSM1 promoter is adapted to cause the selective transcription of said nucleotide sequence of (a) in tumor cells of neuroendocrine origin; and

(iii) said pair of tandem neuronal restrictive silencer elements are operatively linked to the INSM1 promoter, and are adapted to selectively repress the transcription of said nucleotide sequence of (a) in non-neuronal cells; and

wherein the genome of the second neuroendocrine tumor-specific viral expression vector comprises:

(a’) a human Insulinoma-associated 1 promoter (INSM1p) operatively linked to a nucleotide sequence encoding a polypeptide toxin lethal or conditionally lethal to cells in which the toxin is expressed or a polypeptide reporter molecule;

(b’) an insulator region upstream from said promoter, wherein said insulator region comprises an insulator element or a tandem pair of core insulator elements;

(c’) a pair of tandem neuronal restrictive silencer elements downstream from said promoter; and


wherein:

(i) said insulator region is adapted to block the influence of viral regulatory elements on the transcription within mammalian cells of said nucleotide sequence of (a’), but not to affect the influence of said promoter or the influence of said neuronal restrictive silencer elements on the transcription of said nucleotide sequences of (a’);

(ii) said INSM1 promoter is adapted to cause the selective transcription of said nucleotide sequence of (a’) in tumor cells of neuroendocrine origin; and 
(iv) said tandem neuronal restrictive silencer elements are operatively linked to said promoter, and are adapted to selectively repress the transcription of said nucleotide sequence of (a’) in non-neuronal cells.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Breslin (US2012/0316225 of record).  Breslin teaches a similar viral vector to the first recited viral vector.  However, Breslin does not operably link the INSM1p to a sequence nucleic a modified human E1A polypeptide. Breslin teaches that their vector further is a bicistronic vector further encoding an IRES element and a nucleic acid sequence encoding a toxin and/or reporter gene, which is not recited in the claims.  The claims also require a second vector encoding a INSM1p operably linked to a sequence .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632